DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on August 23, 2021 is acknowledged. Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2021.

Claim Objections
3.  Claims 2-3, 9 are objected to because of the following: Claims 2-3, 9 are listing possible specific ingredients. When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper (see MPEP 2173.05(h)).Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.  Claims 1-6, 8 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Savary et al (EP 3,037,388).
 It is noted that while the rejection is made over EP 3,037,388 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2017/0349446 is relied upon. All citations to paragraph numbers, etc., below refer to US 2017/0349446.

5.  Savary et al discloses  powder compositions having excellent CO2 release properties, used as a foaming agent ([0012], [0013]) and comprising alkali metal bicarbonate and an additive comprising resin acid, preferably abietic acid or liquid rosin  (Abstract, [0029], [0030]).

6.  It is noted that the limitation” for foaming a thermoplastic polymer precursor” of claim 1 is an intended use limitation. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

8.  As to instant claim 3, the composition further comprises wax ([0039])
9.  As to instant claims 4-5, the amount of the resin acid used is 0.1-20 pbw per 100 pbw of sodium metal bicarbonate ([0042]).

10.  As to instant claim 6, the alkali metal bicarbonate particles are having particle size D50 of at most 200 micron, or most preferably at most 20 micron ([0046]). 
11. As to instant claim 2, the composition of Savary et al appears to be free from the compounds that liberate nitrogen gas or ammonia gas.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.  Claims 1-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al (US 6,399,201).

13. Maekawa et al discloses a blowing agent powder comprising powder core and an oil-like substance (Abstract), wherein the core powder comprises sodium hydrogen carbonate (col. 3, lines 1-4) and the oil-like substance comprises rosin  (col. 6, lines 5-9). The blowing agent powder is produced by forming a mist of an oil-like substance and spraying the mist over the blowing agent powder by means of an atomizer (col. 6, lines 47-55).

14.  The blowing agent is used for foaming of a polyvinyl chloride (col. 10, lines 13-15), i.e. a thermoplastic polymer. Further, the limitation” for foaming a thermoplastic polymer precursor” is an intended use limitation. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

15. Though Maekawa et al does not explicitly recite the powder being sodium hydrogen carbonate and the oil-like substance being rosin, in view of the teachings of Maekawa et al that sodium hydrogen carbonate can be used as the blowing agent powder and the rosin can be used as the oil-like substance, it would have been obvious to a one of ordinary skill in the art to choose the sodium hydrogen carbonate as the blowing agent powder and the rosin as the oil-like substance to form the blowing agent powder as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

16.  As to instant claims 6-7, the sodium hydrogen carbonate powder comprises particle size of about 1 micron to about 100 micron (col. 3, lines 7-15); the size of the particles of  rosin during spraying is about 0.1 micron to 100 micron (col. 6, lines 53-55). 
Given the sodium hydrogen carbonate powder comprises particle size of about 1 micron, i.e. including size of less than 1 micron as well, and rosin during spraying is having particle about 0.1 micron, therefore, the final functionalized sodium hydrogen carbonate blowing agent will intrinsically and necessarily have, or would be reasonably expected to have the particle size that is 1 micron or close to 1 micron as well.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).
17.  As to instant claims 4-5, the amount of the rosin is 0.001-10 pbw based on 100 pbw of the sodium hydrogen carbonate (col. 6, lines 56-60).

18. As to instant claim 2, the blowing agent powders are used alone (col. 3, lines 8-9). Given the sodium hydrogen carbonate as the core powder is used alone, therefore, the blowing agent would not comprise any exothermic blowing agents, or blowing agents liberating nitrogen gas or ammonia gas as well.

19. As to instant claims 3, 10, the blowing agent powder further comprises lead sulfate, magnesium sulfate (col. 3, lines 27-35; col. 5, lines 10-14) and silica gel (col. 5, lines 20-22).

20. As to instant claim 8, the blowing agent powder is produced by forming a mist of an oil-like substance and spraying the mist over the blowing agent powder by means of an atomizer (col. 6, lines 47-55). Though Maekawa et al does not explicitly recite the rosin in the process of spraying/atomization being dissolved in the bicarbonate-containing solution, or spraying being conducted in a fluidized bed, it is noted that instant claim 8 is a product-by-process claim. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

21. All ranges in the blowing agent powder of Maekawa et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

22.  Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al (US 6,399,201) in view of Kohlstrung et al (US 2017/0002164).

23.  The discussion with respect to Maekawa et al (US 6,399,201) set forth in paragraphs 12-21 above is incorporated here by reference.

24.  Maekawa et al does not recite the blowing agent powder comprising the sodium hydrogen carbonate and rosin, further comprising a polycarboxylic acid.

 Kohlstrung et al discloses a blowing agent based on sodium bicarbonate and abietic acid ([0045]), used for foaming thermoplastic resins ([0067]), further comprising citric acid and silica  ([0018], [0101]).

26. Since both Kohlstrung et al and Maekawa et al  are related to endothermic blowing agents based on sodium bicarbonate and used for blowing thermoplastic resin, and thereby belong to the same field of endeavor, wherein Kohlstrung et al teaches the sodium bicarbonate being used in combination with citric acid, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Maekawa et al  and Kohlstrung et al, and to include, at least partially, or obvious to try to include at least partially, the citric acid and silica in the blowing agent powder of Maekawa et al  to further promote production of carbon dioxide, and since it would have been obvious to choose material based on its suitability. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
	

27.  Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Savary et al (EP 3,037,388).
 It is noted that while the rejection is made over EP 3,037,388 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2017/0349446 is relied upon. All citations to paragraph numbers, etc., below refer to US 2017/0349446.

28.  Savary et al discloses  powder compositions having excellent CO2 release properties, used as a foaming agent ([0012], [0013]) and comprising alkali metal bicarbonate and an additive comprising resin acid, preferably abietic acid or liquid rosin  (Abstract, [0029], [0030]).
Further, based on the teachings of Savary et al, it would have been obvious to a one of ordinary skill in the art to choose the combination of alkali metal bicarbonate and abietic acid as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
	
29.  It is noted that the limitation” for foaming a thermoplastic polymer precursor” of claim 1 is an intended use limitation. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

30.  As to instant claim 8, the composition is produced by spray drying of an aqueous solution comprising an alkali metal bicarbonate and the resin acid, or by co-grinding the alkali metal bicarbonate in the presence of resin acid, or fluidized bed coating  (Abstract, [0038]). It is further noted that limitation of instant claim 8 is a product-by-process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

31.  As to instant claim 3, the composition further comprises wax ([0039])
32.  As to instant claims 4-5, the amount of the resin acid used is 0.1-20 pbw per 100 pbw of sodium metal bicarbonate ([0042]).

33.  As to instant claims 6-7, the alkali metal bicarbonate particles are having particle size D50 of at most 200 micron, or most preferably at most 20 micron ([0046]). Since the range of “at most 10 micron” includes the value of “at most 1 micron”, therefore, the range of “at most 10 micron” appears to be overlapping with the range of “at most 1 
Further, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the size of the alkali metal bicarbonate particles, depending on the specific end-use of the blowing agent of Savary et al as well, thereby arriving at the present invention."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

34. As to instant claim 2, the composition of Savary et al appears to be free from the compounds that liberate nitrogen gas or ammonia gas.

35. Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Savary et al (EP 3,037,388) in view of Kohlstrung et al (US 2017/0002164).
 It is noted that while the rejection is made over EP 3,037,388 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 

36.  The discussion with respect to Savary et al set forth in paragraphs 27-34 above is incorporated here by reference.

37.  Savary et al does not recite the foaming agent powder comprising the alkali metal bicarbonate and rosin/abietic acid, further comprising a polycarboxylic acid and silica.

38. However, Kohlstrung et al discloses a blowing agent based on sodium bicarbonate and abietic acid ([0045]), used for foaming thermoplastic resins ([0067]), further comprising citric acid and silica  ([0018], [0101]).

39. Since both Kohlstrung et al and Savary et al are related to endothermic blowing agents based on sodium bicarbonate, and thereby belong to the same field of endeavor, wherein Kohlstrung et al teaches the sodium bicarbonate being used in combination with citric acid, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Savary et al and Kohlstrung et al, and to include, at least partially, or obvious to try to include at least partially, the citric acid and silica in the foaming agent powder of Savary et al to further promote production of carbon dioxide, and since it would have been obvious to choose material based on its suitability. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Obviousness Double Patenting Rejection I
40.     Claims 1-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of 1-2, 4-13, 15-20 of a copending application 16/317,376 (published US 2019/0225765)  in view of Maekawa et al (US 6,399,201) and Savary et al (EP 3,037,388, based on US equivalent US 2017/0349446).


41. The copending application 16/317,376 claims
a chemical blowing agent for foaming a thermoplastic polymer precursor, said chemical blowing agent comprising a functionalized particulate bicarbonate, wherein said functionalized particulate bicarbonate contains at least one additive within the same particle, wherein the functionalized particulate bicarbonate comprises at least 65% by weight and less than 100% by weight of a bicarbonate and from 35% or less to 0.02% by weight of the at least one additive, wherein the chemical blowing agent does not contain a compound which liberates nitrogen gas during heating, and wherein said additive in the functionalized particulate bicarbonate is at least one following compound: - one or more polymers; - one or more amino acids, any derivative thereof, and salts thereof; - one or more inorganic salts; - one or more oils; - one or more fats; - one or more resin acids, any derivative thereof, and salts thereof; - one or more fatty acids, any derivative thereof, and salts thereof; - a carboxylic or polycarboxylic acid, derivative thereof (such as esters), or salts thereof; - one or more soaps; - one or more waxes; or - any combinations thereof, specifically is at least one resin acid, any derivative thereof, and salts thereof.  
The blowing agent does not contain any further blowing agent which is an exothermic blowing agent, Reply to Office Action of January 7, 2021does not contain a compound which liberates ammonia gas during heating.  

The additive in the functionalized particulate bicarbonate is at least one compound selected from the group consisting of a fatty acid, derivative thereof or salt thereof.  
The additive in the functionalized particulate bicarbonate is at least one polymer selected from the group consisting of polyoxyalkylenes and derivatives thereof including polyethylene glycols, poly(meth)acrylates and derivatives thereof, polyvinylalcohol, polysaccharides and combinations thereof.  
The additive in the functionalized particulate bicarbonate is at least one oil, or any derivative thereof.  
The additive in the functionalized particulate bicarbonate is at least one wax selected from the group consisting of beeswax, carnauba wax and combinations thereof.  
The functionalized particulate bicarbonate comprises at least 50% by weight and less than 100% by weight of the bicarbonate component, and from 50% or less to 0.02% by weight of at least one of said additive.  
The particles of the functionalized particulate bicarbonate have a particle size distribution of D50 of more than 1 µm and at most 250 µm or wherein the particles of the functionalized particulate bicarbonate have a particle size distribution of D50 of at most 1 µm.  
The functionalized particulate bicarbonate is obtained by at least one of the following processes: - by spray-drying, wherein the additive is dissolved in the bicarbonate-containing solution. - by grinding or co-grinding with the additive(s) in emulsion or powder form; - by spray coating and granulation within a fluidized bed, - by spray 
The chemical blowing agent according to claim further comprising a second compound which liberates C02 upon heating, said second compound being selected from the group consisting of a carboxylic or polycarboxylic acid, derivative thereof, or salts thereof.  

42. Though the application 16/317,376 does not explicitly recite the resin acid being rosin and the blowing agent further comprising silica,
1) Maekawa et al discloses a blowing agent powder comprising powder core and an oil-like substance (Abstract), wherein the core powder comprises sodium hydrogen carbonate (col. 3, lines 1-4) and the oil-like substance comprises rosin  (col. 6, lines 5-9). The blowing agent powder further comprises lead sulfate, magnesium sulfate (col. 3, lines 27-35; col. 5, lines 10-14) and silica gel (col. 5, lines 20-22).

2) Savary et al discloses  powder compositions having excellent CO2 release properties, used as a foaming agent ([0012], [0013]) and comprising alkali metal bicarbonate and an additive comprising resin acid, preferably abietic acid or liquid rosin  (Abstract, [0029], [0030]).

43. Since all of Maekawa et al, Savary et al and the application 16/317,376 are related to blowing agents comprising bicarbonate functionalized with resin acids, and thereby belong to the same field of endeavor, wherein both Maekawa et al, Savary et al specify the use of rosin/abietic acid as the resin acid, therefore, based on the combined  Maekawa et al, Savary et al and the application 16/317,376, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use rosin/abietic acid as the additive, and further include silica gel in the blowing agent of the application 16/317,376, as taught by Maekawa et al, Savary et al, since it would have been obvious to choose material based on its suitability,  thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

44. Therefore, the limitations claimed in instant invention are obvious variant of the limitations claimed in the application 16/317,376 in view of Maekawa et al and Savary et al.

     
46.    Claims 1-10 are directed to an invention not patentably distinct from claims 1-2, 4-13, 15-20 of a copending application 16/317,376 (published US 2019/0225765)  in view of Maekawa et al (US 6,399,201) and Savary et al (EP 3,037,388, based on US equivalent US 2017/0349446).
Specifically, see the discussion in paragraphs 40-44 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  The application 16/317,376, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

47.  Claims 1-10 are rejected under 35 U.S.C. 103(a) as being obvious over US 2019/0225765  in view of Maekawa et al (US 6,399,201) and Savary et al (EP 3,037,388, based on US equivalent US 2017/0349446).
Specifically, see the discussion set forth in paragraphs 40-44 above.

       The applied reference has a common assignee and a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art only under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not 

Obviousness Double Patenting Rejection II
48.     Claims 1-6, 8-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of 1-12 of a copending application 16/630,528 (published US 2020/0165403)  in view of Maekawa et al (US 6,399,201) and/or Savary et al (EP 3,037,388, based on US equivalent US 2017/0349446).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

49. The copending application 16/630,528 claims a chemical blowing agent for foaming a thermoplastic polymer precursor, said chemical blowing agent comprising a functionalized particulate bicarbonate, wherein said functionalized particulate bicarbonate contains at least one functionalization additive, and wherein said functionalization additive in the functionalized particulate bicarbonate comprises a polyoxyalkylene additive selected from the group consisting of polyoxyalkylenes, any 
The blowing agent does not contain any further blowing agent which is an exothermic blowing agent, or wherein the chemical blowing agent does not contain a compound which liberates nitrogen gas during heating, or wherein the chemical blowing agent does not contain a compound which liberates ammonia gas during heating.  
The functionalized particulate bicarbonate comprises at least one additional functionalization additive selected from - one or more polymers other than the polyoxyalkylene additive; - one or more amino acids, any derivative thereof, and salts thereof; - one or more inorganic salts; - one or more oils; - one or more fats;  Page 4 of 11 Dkt No S 2017/025-bco371 Nat'l Phase of International Application No. PCT/EP2018/069729 International Filing Date of 20 July 2018 Preliminary Amendment dated January 13, 2020 - one or more resin acids, any derivative thereof, and salts thereof, - one or more fatty acids, any derivative thereof, and salts thereof, - a carboxylic or polycarboxylic acid, derivative thereof or salts thereof; - one or more soaps; - one or more waxes; or - any combinations thereof.
The functionalized particulate bicarbonate comprises at least 50% by weight and less than 100% by weight of the bicarbonate component, and from 50% or less to 0.02% by weight of at least one of said functionalization additive.
The particles of the functionalized particulate bicarbonate have a particle size distribution of D50 of more than 1 µm and at most 250 µm. 
The functionalized particulate bicarbonate is obtained by at least one of the following processes: - by spray-drying wherein the additive is dissolved in the bicarbonate-containing solution;

The chemical blowing agent further comprises a second compound which liberates  CO2 upon heating, said second compound being selected from the group consisting of a carboxylic or polycarboxylic acid, derivative thereof and salts thereof, wherein said second compound optionally is functionalized with at least one additive which is different or the same as the one in the functionalized particulate bicarbonat
The functionalized particulate bicarbonate further comprises silica.

50. Though the application 16/630,528 does not explicitly recite the resin acid being rosin,
1) Maekawa et al discloses a blowing agent powder comprising powder core and an oil-like substance (Abstract), wherein the core powder comprises sodium hydrogen carbonate (col. 3, lines 1-4) and the oil-like substance comprises rosin  (col. 6, lines 5-9). 
2) Savary et al discloses  powder compositions having excellent CO2 release properties, used as a foaming agent ([0012], [0013]) and comprising alkali metal bicarbonate and an additive comprising resin acid, preferably abietic acid or liquid rosin  (Abstract, [0029], [0030]).
Maekawa et al, Savary et al and the application 16/630,528 are related to blowing agents comprising bicarbonate functionalized with resin acids, and thereby belong to the same field of endeavor, wherein both Maekawa et al, Savary et al specify the use of rosin/abietic acid as the resin acid, therefore, based on the combined teachings of Maekawa et al and/or Savary et al and the application 16/630,528, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use rosin/abietic acid as the additive in the blowing agent of the application 16/630,528, as taught by Maekawa et al and/or Savary et al, since it would have been obvious to choose material based on its suitability,  thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

52. Therefore, the limitations claimed in instant invention are obvious variant of the limitations claimed in the application 16/630,528 in view of Maekawa et al and/or Savary et al.
    
53.    Claims 1-6, 8-10 are directed to an invention not patentably distinct from claims 1-12 of a copending application 16/630,528 (published US 2020/0165403)  in view of Maekawa et al (US 6,399,201) and Savary et al (EP 3,037,388, based on US equivalent US 2017/0349446).
Specifically, see the discussion in paragraphs 48-52 above.


A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

Obviousness Double Patenting Rejection III
54.     Claims 1-8, 10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of 10-12 of a copending application 16/093,114 (published US 2021/0179438)  in view of Maekawa et al (US 6,399,201) and Savary et al (EP 3,037,388, based on US equivalent US 2017/0349446).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

an alkali metal salt formulation obtainable by an melt-extrusion process, wherein the formulation comprises alkali metal salt and a functionalizing agent, and wherein the formulation is in the form of a powder, filaments or granules, wherein the granules have a spherical, cubic or cylindrical shape.  
The formulation comprises at least 45 % by weight of an alkali metal bicarbonate, less than 10 % by weight of an alkali metal carbonate, less than 10 % by weight of water, and 0.1 - 60 % by weight of a resin acid or an ester or a salt thereof.

56. Though the application 16/093,114 does not explicitly recite the resin acid being rosin, and the blowing agent further comprising silica, wax; having particle size of 1 micron or more than 1 micron to 250 micron;
1) Maekawa et al discloses a blowing agent powder comprising powder core and an oil-like substance (Abstract), wherein the core powder comprises sodium hydrogen carbonate (col. 3, lines 1-4) and the oil-like substance comprises rosin  (col. 6, lines 5-9). The blowing agent powder further comprises lead sulfate, magnesium sulfate (col. 3, lines 27-35; col. 5, lines 10-14) and silica gel (col. 5, lines 20-22).
The sodium hydrogen carbonate powder comprises particle size of about 1 micron to about 100 micron (col. 3, lines 7-15); the size of the particles of  rosin during spraying is about 0.1 micron to 100 micron (col. 6, lines 53-55). 
Given the sodium hydrogen carbonate powder comprises particle size of about 1 micron, i.e. including size of less than 1 micron as well, and rosin during spraying is having particle about 0.1 micron, therefore, the final functionalized sodium hydrogen 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).
The blowing agent powders are used alone (col. 3, lines 8-9). Given the sodium hydrogen carbonate as the core powder is used alone, therefore, the blowing agent would not comprise any blowing agents liberating nitrogen gas or ammonia gas as well.
The blowing agent powder further comprises lead sulfate, magnesium sulfate (col. 3, lines 27-35; col. 5, lines 10-14) and silica gel (col. 5, lines 20-22).

2) Savary et al discloses  powder compositions having excellent CO2 release properties, used as a foaming agent ([0012], [0013]) and comprising alkali metal bicarbonate and an additive comprising resin acid, preferably abietic acid or liquid rosin  (Abstract, [0029], [0030]). The composition further comprises wax ([0039])
The amount of the resin acid used is 0.1-20 pbw per 100 pbw of sodium metal bicarbonate ([0042]). The alkali metal bicarbonate particles are having particle size D50 of at most 200 micron, or most preferably at most 20 micron ([0046]). 
T the composition of Savary et al appears to be free from the compounds that liberate nitrogen gas or ammonia gas.

Maekawa et al, Savary et al and the application 16/093,114 are related to blowing agents comprising bicarbonate functionalized with resin acids, and thereby belong to the same field of endeavor, wherein both Maekawa et al, Savary et al specify the use of rosin/abietic acid as the resin acid, the composition having particle size of 1 micron or more than 1 micron, the composition further comprises waxes, therefore, based on the combined teachings of Maekawa et al, Savary et al and the application16/093,114, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use rosin/abietic acid as the additive, and further include silica gel and waxes in the blowing agent of the application 16/093,114, and further make the composition in the form of particles having size of  micron or more than 1 micron as well, as taught by Maekawa et al, Savary et al, since it would have been obvious to choose material based on its suitability,  thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

58. Therefore, the limitations claimed in instant invention are obvious variant of the limitations claimed in the application 16/093,114 in view of Maekawa et al and Savary et al.

     
59.    Claims 1-8, 10 are directed to an invention not patentably distinct from claims 10-12 of a copending application 16/093,114 (published US 2021/0179438)  in view of Maekawa et al (US 6,399,201) and Savary et al (EP 3,037,388, based on US equivalent US 2017/0349446).
Specifically, see the discussion in paragraphs 54-58 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  The application 16/093,114, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

60.  Claims 1-8,10 are rejected under 35 U.S.C. 103(a) as being obvious over US2021/0179438  in view of Maekawa et al (US 6,399,201) and Savary et al (EP 3,037,388, based on US equivalent US 2017/0349446).
Specifically, see the discussion set forth in paragraphs 54-58 above.
assignee and a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art only under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131; or (3) an oath or declaration under 37 CFR 1.130 stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under 35 U.S.C. 104, together with a terminal disclaimer in accordance with 37 CFR 1.321(c).  This rejection might also be overcome by showing that the reference is disqualified under 35 U.S.C. 103(c) as prior art in a rejection under 35 U.S.C. 103(a). See MPEP § 706.02(l)(1) and § 706.02(l)(2).

Obviousness Double Patenting Rejection IV
61.     Claims 1-8, 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of 1, 7-11, 13, 16-20, 25-26 of an application 15/538,765 (published US 2017/0349446, to be issued as US 11,124,425)  in view of Maekawa et al (US 6,399,201) and Savary et al (EP 3,037,388, based on US equivalent US 2017/0349446).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

The particles have a particle size distribution of D50 of at most 200 µm. 
The particles comprise: at least 80 % by weight of alkali metal bicarbonate, less than 10 % by weight of alkali metal carbonate, less than 10 % by weight of water, and 0.1 to 20 % by weight of the resin acid. 

63. Though the application 15/538,765 does not explicitly recite the particles further comprising silica, wax; being free from compounds liberating nitrogen gas or ammonia gas, 
1) Maekawa et al discloses a blowing agent powder comprising powder core and an oil-like substance (Abstract), wherein the core powder comprises sodium hydrogen carbonate (col. 3, lines 1-4) and the oil-like substance comprises rosin  (col. 6, lines 5-9). The blowing agent powder further comprises lead sulfate, magnesium sulfate (col. 3, lines 27-35; col. 5, lines 10-14) and silica gel (col. 5, lines 20-22).
The sodium hydrogen carbonate powder comprises particle size of about 1 micron to about 100 micron (col. 3, lines 7-15); the size of the particles of  rosin during spraying is about 0.1 micron to 100 micron (col. 6, lines 53-55). 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).
The blowing agent powders are used alone (col. 3, lines 8-9). Given the sodium hydrogen carbonate as the core powder is used alone, therefore, the blowing agent would not comprise any blowing agents liberating nitrogen gas or ammonia gas as well.
The blowing agent powder further comprises lead sulfate, magnesium sulfate (col. 3, lines 27-35; col. 5, lines 10-14) and silica gel (col. 5, lines 20-22).

2) Savary et al discloses  powder compositions having excellent CO2 release properties, used as a foaming agent ([0012], [0013]) and comprising alkali metal bicarbonate and an additive comprising resin acid, preferably abietic acid or liquid rosin  (Abstract, [0029], [0030]). The composition further comprises wax ([0039])
The amount of the resin acid used is 0.1-20 pbw per 100 pbw of sodium metal bicarbonate ([0042]). The alkali metal bicarbonate particles are having particle size D50 of at most 200 micron, or most preferably at most 20 micron ([0046]). 
Savary et al appears to be free from the compounds that liberate nitrogen gas or ammonia gas.

64. Since all of Maekawa et al, Savary et al and the application 15/538,765 are related to blowing agents in particulate form comprising bicarbonate functionalized with rosin/abietic acid, and thereby belong to the same field of endeavor, wherein both Maekawa et al, Savary et al teach said particles further comprising waxes and silica gel, and having size of 1 micron ore more than 1 micron, therefore, based on the combined teachings of Maekawa et al, Savary et al and the application 15/538,765, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to further include silica gel and waxes in the blowing agent of the application 15/538,765, and further make the composition in the form of particles having size of  micron or more than 1 micron as well,, and further include silica gel in the blowing agent of the application 15/538,765, as taught by Maekawa et al, Savary et al, since it would have been obvious to choose material based on its suitability,  thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

65. Therefore, the limitations claimed in instant invention are obvious variant of the limitations claimed in the application 15/538,765 in view of Maekawa et al and Savary et al.

Maekawa et al (US 6,399,201) and Savary et al (EP 3,037,388, based on US equivalent US 2017/0349446).
Specifically, see the discussion in paragraphs 61-64 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  The application 15/538,765, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.


    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2002/0198123 related to a blowing agent composition based on bicarbonate and abietic acid as an additive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764